 

RELEASE AGREEMENT AND AGREEMENT TO RESCIND AND EXTINGUISH

ASSET PURCHASE AGREEMENT AND SIDE LETTER

AGREEMENT DATED MAY 24, 2018

 

This “Release Agreement and Agreement to Rescind and Extinguish Asset Purchase
Agreement and Side Letter Agreement Dated May 24, 2018” (“Agreement”) is entered
into on this 31st day of December, 2018, by and between LCG Business
Enterprises, LLC, a California limited liability company (“LCG”), Players
Michigan, LLC, a Michigan limited liability company (“Players”) and Michael
Gregory, an individual (“Gregory”), and Sam Snowden, an individual (“Snowden”
Players, LCG, Gregory and Snowden are collectively referred to herein as the
“Parties”).

 

RECITALS

 

A. On or about May 24, 2018 LCG and Players entered into (1) an Asset Purchase
Agreement (“Asset Agreement”) and (2) a Side Letter Agreement (“Letter”). True
copies of these documents are respectively attached hereto as Exhibits “A” and
“B”. Capitalized terms used herein have the same meaning as set forth in this
Agreement.

 

B. Buyer is a wholly owned subsidiary of Players Network, a Nevada publicly
traded corporation. On closing of the transaction contemplated in the Asset
Agreement and the Letter, Players provided One Million Dollars to LCG, 3,000,000
shares of the stock of PNTV to Gregory and 400,000 shares of the stock of PNTV
to Snowden (the Gregory and Snowden stock grants are referred to herein as “PNTV
Grants”).

 

C. The Asset Agreement and the Letter provided certain conditions to Closing.
The Letter Agreement provided that Installment 2, along with subsequent
Installments were not due prior to the conditions being met. Players contends
that despite LCG’s assertions to the contrary, the Asset Purchase Agreement’s
and Side Letter Agreement’s closing conditions have not been satisfied.

 

D. The Parties have in the course of exercising their reasonable business
judgment determined that the final closing of the transaction is not in their
mutual business interests.

 

E. Further, since the May 24, 2018 effective date of the Asset Purchase
Agreement and Side Letter Agreement certain disputes have arisen between LCG and
Players. By letter, dated November 2, 2018, from the law firm of Moncrief &
Hart, LCG outlined its complaints concerning Player’s delay in closing the
transaction. A true copy of LCG’s November 2, 2018 letter is attached hereto as
Exhibit “A”. By letter, dated November 2, 2018, from the law firm JRG, Player’s
set forth its contentions concerning LCG’s alleged conduct letter is attached
hereto as Exhibit “B”.

 

F. LCG and Players, have determined as a result of their disagreements that the
rescission and extinguishment of the May 24, 2018 Asset Purchase Agreement and
Side Letter Agreement is in their respective mutual business interest.

 

1

 

 

G. Immediately on entering into this Agreement LCG intends to attempt to sell
all of the Purchased Assets or certain membership interests of LCG to a Third
Party (as later defined) (“Subsequent Transaction”).

 

The Parties desire to fully and completely resolve the dispute arising from the
Purchase Agreement and the Letter Agreement described above and to avoid further
litigation and ongoing attorneys’ fees, and any future dispute with each other
in connection with this matter and therefore agree as follows:

 

TERMS AND CONDITIONS

 

1. Obligations.

 

(a) Rescission. The Asset Purchase Agreement and Side Letter Agreement Dated May
24, 2018 are each hereby mutually rescinded and extinguished pursuant to
California Civil Code Section 1689(a), which provides in relevant part that “a.
A contract may be rescinded if all the parties thereto consent.”

 

(b) Assets. As a consequence of the mutual rescission and extinguishment, all of
the “Purchased Assets” as detailed in Paragraph 2A of the Asset Purchase
Agreement are hereby confirmed as the exclusive property of LCG and subject to
LCG’s sole possession, custody and control. All such property transferred to
Players in accordance with the Asset Agreement and in the ownership, possession,
custody, or control of Players shall be returned to LCG.

 

(c) Lease. The Lease Assignment dated May 24, 2018 is hereby extinguished.
Players shall prepare any document to further the effect of terminating any
lease assignment.

 

(d) Press Release. Players Network will send out a public communication as
required by law to its shareholder and 8k filing pertaining to this agreement.

 

(e) Payments. Concurrently with the execution of this Agreement and subject to
all of the terms set forth herein, LCG shall pay Players the sum of Two Hundred
Fifty Thousand and no/100 ($250,000) (“Initial Payment”) due upon signing this
agreement. Thereafter, LCG shall pay Players the sum of Three Hundred Fifty
Thousand and no/100 ($350,000) upon the Subsequent Transaction to any Third
Party (“Subsequent Transaction Payment”). Finally, LCG will further pay Players
twenty-five percent (25%) of the gross proceeds of sale less deductions for
applicable sales and/or any fair market investment banking commissions paid to
Third Party brokers or investment bankers as a commission engaged by LCG and
paid by LCG for referring a purchaser to LCG for the Subsequent Transaction
(which shall not exceed standard and customary sales commissions) of any sale
price exceeding Five Million Dollars ($5,000,000) (“Sale Bonus Paid within 3
business days of closing such transaction, failure to pay such bonus on time
will result in an the maximum amount of interest allowed in the state of
California. LCG shall provide Players with prior notice of any Subsequent
Transaction and the name of the Third Party buyer that intends to, or has
entered into, an agreement to enter into a Subsequent Transaction, the earlier
of entering into a letter of intent to enter into a Subsequent Transaction or
executing any definitive terms set forth in a purchase agreement including a
copy of the transaction.

 

2

 

 

For the purposes of this Agreement, “Third Party” shall mean any person (other
than the members or their assignees of LCG or its Affiliates) including, without
limitation, any such natural person, business entity (corporation, partnership,
trust, sole proprietorship, or other business entity), any employee, director,
officer of LCG, former employee of LCG, or their respective legal
representatives, heirs, beneficiaries, or estates.

 

For the purposes of this Agreement “Affiliate” shall mean, with respect to any
individual, partnership (whether general or limited), limited liability company,
corporation, trust, estate, association, nominee, or other entity (“Person”) (i)
any Person directly or indirectly controlling, controlled by or under common
control with such Person, (ii) any Person owning or controlling ten percent
(10%) or more of the outstanding voting interests of such Person, (iii) any
officer, director, general partner, member or trustee of, or Person serving in a
similar capacity with respect to, such Person, or (iv) any Person who is an
officer, director, general partner, member, trustee, or holder of ten percent
(10%) or more of the voting interests of any Person described in clauses (i),
(ii), or (iii) of this sentence. For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person or entity, whether through the ownership
of voting securities, by contract or otherwise.

 

(f) Loan Agreement and Guaranty Release. Upon execution of this Agreement, the
Parties agree as follows:

 

  (i) LCG and Mike Gregory will release Players from all further obligations
with respect to the Payments Agreements loans, notes or any obligations.        
(ii) LCG will release all obligations under any Guaranty. The Parties understand
and acknowledge that consideration of this Agreement is that upon execution,
Players shall not be liable for any further payments to LCG.

 

(g) Accounting Assistance. LCG shall cooperate in good faith and provide an
accounting resource and access to accounting books and records solely in order
to assist Players with closing any accounting required by SEC law as a public
company,

 

(h) Compliance. LCG understands that the value of LCG is dependent on LCG being
properly licensed, paying local and state tax obligations and maintaining
compliance with all laws, rules and regulations, including but not limited to,
California Department of Food and Agriculture Regulations and Monterey County
ordinances (“Applicable Laws”). Accordingly, LCG shall maintain compliance with
all Applicable Laws until the closing of the Subsequent Transaction and payment
of Bonus Payment to Players.

 

3

 

 

(i) PNTV Grants. Gregory and Snowden will return the PNTV shares and Gregory and
Snowden will take all further acts to effectuate the return as reasonably
requested by PNTV to effectuate the return of the PNTV Shares.

 

(j) Until such time all payment are paid Players Network will have the right at
anytime to be on the property and inspect the location and have access to all
inventory, books and records

 

2. Late Charge. LCG recognizes failure to close the Subsequent Transaction and
make the Subsequent Transaction Payment and the Sale Bonus Payment by February
1, 2019, will result in Players incurring additional expenses. LCG agrees that
if, for any reason, it fails to pay the Subsequent Transaction Payment and the
Sale Bonus Payment when timely due, Payee shall be entitled to damages for the
detriment caused thereby, but that it is extremely difficult and impractical to
ascertain the extent of such damages and the actual damages to Players would be
unreasonably difficult, costly, inconvenient or impracticable to calculate.
Accordingly, the parties agree to liquidated damages that bear a reasonable
relationship to the actual harm suffered. LCG therefore agrees that, the
Subsequent Transaction Payment and the Sale Bonus Payment are not paid by March
15, 2019, then, in addition to all other rights set forth herein, LCG shall pay
Players $50,000 for every month that Subsequent Transaction Payment and the Sale
Bonus Payment remains unpaid up until the total amount of $1,100,000 is paid in
liquidated damages and such amount is a good faith and fair and reasonable
estimate of Payee’s damages resulting from such delinquency or failure to pay
the Subsequent Transaction Payment and the Sale Bonus Payment. Such liquidated
damages shall be due and payable on March 15, 2019 and every month thereafter on
the fifteenth day of the month they are due and any payment in liquidated
damages under this Section will be set off from any Sale Bonus payment due.

 

MUTUAL REPRESENTATIONS AND WARRANTIES; COVENANTS

 

Each party represents and warrants to the other party that:

 

3. Mutual Release.

 

3.1 Each party on behalf of itself and its heirs, respective partners, agents,
assigns, heirs, officers, directors, employees executors, insurers, trustees,
executors, trust beneficiaries, attorneys, and any other agents or
representatives, Affiliates hereby forever and finally releases, relieves,
acquits, absolves and discharges the other party and their Affiliates and any
and all of their heirs, predecessors, successors, assigns, attorneys, insurers,
trustees, executors, trust beneficiaries and any other agents or representatives
from any and all past, present or future losses, claims, debts, liabilities,
entitlements, lawsuits, demands, obligations, promises, acts, omissions,
agreements, costs and expenses, damages, injuries, suits, actions and causes of
action, of whatever kind or nature, whether known or unknown, suspected or
unsuspected, contingent or fixed, that they may have against the other party and
their Affiliates, based upon, related to, or by reason of any matter, cause,
fact, act or omission occurring or arising at any moment out of the operations
of the business from the date of the Closing Date until the date of this
Agreement, including liabilities for taxes, rent, accounting fees, management
fees, legal expenses, and any liabilities, obligations, fees, taxes, that arise
from any Payment Agreements, which include loans, notes entered into between the
Parties and Consulting Agreements entered into between any of the parties or
that may arise under the Asset Purchase Agreement and Side Letter Agreement or
the failure to comply with the terms of any agreements between the parties.

 

4

 

 

3.2 Each party acknowledges that this mutual release does not constitute any
admission of liability whatsoever on the part of any of the undersigned.

 

3.3 It is understood and agreed that this Agreement is a general release of the
Parties and shall be effective as the full and final accord and satisfaction,
and as a bar to all actions, causes of action, costs, expenses, attorney’s fees,
damages, claims for sanctions and any other action by or between the Parties
whether known or unknown, suspected, claimed or concealed, with respect to all
issues, claims and disputes pertaining to the claims in the above-stated action.
Each party knowingly and voluntarily waives any and all rights that it or its
Affiliates has or may have under the provisions of Section 1542 of the Civil
Code of California, which reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH, IF
KNOWN BY HIM, MUST HAVE MATERIALLY, AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Each party acknowledges and agrees that this waiver is an essential and material
term of this Agreement which this Agreement would not have been executed.

 

3.4 Each party represents and warrants that there has been no assignment or
transfer of or giving of a security interest in or encumbrance upon any interest
in any claim which he/it or his/its Affiliates may have against any other party.
Each of the parties further represents that such party: (i) has carefully read
this Agreement; (ii) knows the contents of this Agreement; (iii) has had the
advice of counsel of such party’s choosing in connection with the subject matter
hereof, and the advice thereof is reflected in the provisions of this Agreement;
and (iv) has not been influenced to any extent whatsoever in doing so by any
other party or by any other person or entity, except for those representations,
statements and promises expressly set forth herein.

 

5

 

 

4. Confidentiality. Except as provided in Section 1 (d), the Parties, including
employees, agents, representatives, officers, principals, and assigns and their
attorneys agree that each of the terms and conditions of this settlement and the
history, background, negotiations, terms and conditions of all settlements
involving the Parties herein, of which the undersigned or its attorneys are or
may become aware of, shall remain confidential and private in all respects. The
undersigned and their attorneys further agree that they will not voluntarily
make any statements, either directly or indirectly by implication or innuendo,
to anyone, including the press or media, or any friends, relatives or neighbors
of the undersigned concerning the rescission, actions, the amount of settlement
negotiations, or describing or characterizing the settlement in any way,
including reference to any documents, facts, and other oral or written evidence
presented or arising from the terms set forth in this Agreement, unless
compelled to do so under authority of law. The undersigned and their attorneys
agree that these confidentiality provisions are essential elements of this
Agreement. An inquiry concerning this settlement will be met by a statement that
the matter was disposed of amicably between the Parties and that the undersigned
has no further comment.

 

5. Complete Agreement. This Agreement represents the complete agreement between
the Parties concerning the matters addressed herein, and supersedes any prior
written and oral agreements between the Parties concerning the subject matter
hereof. Any representations, warranties, promises, or conditions, whether
written or oral, not specifically and expressly incorporated in this Settlement
Agreement, shall not be binding on any of the Parties, and each of the Parties
acknowledges that they have not relied, in entering into this Settlement
Agreement, on any representation, warranty, promise or condition, not
specifically and expressly set forth herein.

 

6. Amendments. Any amendments or modifications to this Settlement Agreement must
be in writing and signed by the Parties.

 

7. Law and Forum. This Settlement Agreement shall be governed by the laws of the
State of California without giving effect to the principles of conflicts of laws
thereof. The Parties irrevocably submit to the venue and jurisdiction of the
State and Federal Courts located in Monterey County, California in connection
with any dispute arising out of and/or related to this Agreement.

 

8. No Assignment of Claims. The Parties each acknowledge and represent that they
have not assigned any claim arising out of and/or in connection with the Asset
Purchase Agreement and/or Side Letter Agreement Dated May 24, 2018 to any third
party prior to the date of this Agreement. The Parties acknowledge and represent
that they have not assigned any claim arising out of and/or in connection with
the Asset Purchase Agreement and/or Side Letter Agreement Dated May 24, 2018 to
any third party prior to the date of this Settlement Agreement.

 

9. Acknowledgements. The Parties each acknowledge and represent that:

 

(a) they have the right, power, legal capacity and authority to enter into and
to perform each of the obligations undertaken in this Agreement;

 

(b) each of the covenants and agreements contained in this Agreement shall bind
and inure to the benefit of their respective heirs, executors, administrators,
successors and assigns;

 

6

 



 

(c) they have read this Agreement;

 

(d) they clearly understand this Agreement and each of its terms;

 

(e) they have had the benefit and advice of counsel of their own selection, or
have had the opportunity to consult with counsel of their own selection prior to
entering into this Agreement;

 

(f) each and every term and provision of this Agreement has been mutually agreed
to and negotiated, and shall be construed simply according to its fair meaning
and not strictly for or against any Party, including any negative inference
against the Party that drafted this Agreement;

 

(g) they have executed this Agreement freely, with knowledge, and without
influence or duress; and

 

(h) they are not relying upon any other representations, either written or oral,
express or implied, made to them by any person.

 

10. Severability Agreement. The invalidity or unenforceability of any provision
of this Agreement shall in no way affect the validity or enforceability of any
other provision of this Agreement. Any such provision found to be invalid is
severable from the remaining provisions of this Agreement.

 

11. Non Waiver Provision. No breach of any provision of this document can be
waived unless in writing. Waiver of any one breach shall not be deemed to be a
waiver of any other breach of the same or any other provision here. No delay or
omission by a Party in the exercise of any of its rights or remedies constitutes
a waiver of (or otherwise impairs) such right or remedy. A consent to or
approval of an act does not waive or render unnecessary the consent to or
approval of any other or subsequent act. This Agreement may be amended only by a
written agreement executed by the Parties in interest at the time of the
amendment.

 

12. No Admission of Liability of Misconduct. Nothing in this Agreement and
compliance with it shall be construed as an admission by any Party of any
liability, misconduct, or wrongdoing whatsoever, or as an admission by any Party
of any violation of the rights of the other, or of any person, or violation of
any order, law, statute, duty, or contract whatsoever against any other person
or entity.

 

7

 

 

13. Covenant Not to Sue. The Parties further covenant and agree never to
commence and/or prosecute and/or continue prosecuting against any of the other
Parties any further legal action and/or other proceeding based in whole or in
part upon the claims, demands, causes of action, obligations, damages, and/or
liabilities released or otherwise waived in this Agreement. This Agreement may
be plead as a full and complete defense to any action or proceeding, as a basis
for abatement of, or injunction against such action. Except as to the matters
specifically referred to in this Agreement, the Parties affirmatively warrant
and represent that such Parties have not commenced any legal action and/or
proceeding against the other Parties based in whole or in part upon the claims,
demands, causes of action, obligations, damages, and/or liabilities released or
waived in this Agreement. Nothing in this Paragraph prevents the Parties from
instituting any action or special proceedings in connection with the enforcement
of this Agreement, or for claims arising out of or in any way connected with a
breach of the promises, covenants, or conditions of this Agreement.

 

14. Binding on Successors. This Agreement will bind the Parties, and their
heirs, administrators, representatives, executors, successors, beneficiaries and
assigns, and shall inure to the benefit of said Parties and each of them, and to
their heirs, administrators, representatives, executors, successors,
beneficiaries, and assigns.

 

15. Costs and Attorneys’ Fees. The Parties will bear their own attorney’s fees
and costs that have been incurred in connection with the preparation of,
prosecution, and ultimate settlement of the issues presented herein. If
litigation is required to enforce the terms and conditions of this Agreement,
however, the prevailing Party in such matter will be entitled to his, her, or
its reasonable attorney’s fees in connection with such litigation.

 

16. Construction. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties to
this Agreement. Faxed signatures shall be deemed to be originals.

 

17. Counterparts. This agreement may be executed in counterparts and the parties
hereto agree that a facsimile transmission of signature hereon shall have the
same force and effect as an original signature.

 

(Signatures appear on the following page)

 

8

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date set
forth above.

 

LCG BUSINESS ENTERPRISES, LLC

a California Limited Liability Company



 

PLAYERS MICHIGAN, LLC

a Michigan Limited Liability Company



                                    By: /s/ Michael Gregory   By: /s/ Mark
Bradley Name: Michael Gregory   Name Mark Bradley Title: Manager   Title: CEO  
        /s/ Michael Gregory    

Michael Gregory, an individual



 





          /s/ Sam Snowden       Sam Snowden, an individual      

 

9

 



 

Exhibit A- Letter

 

10

 

 

Exhibit B – Letter

 

11

 

